DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2019/0063663 (hereinafter Poe et al.).
As for claim 1, Poe et al. discloses in Fig. 1, for example, a pig launch and recovery apparatus 10 (“pig trap or launcher 10” or “in some embodiments, launcher 10 may be configured as a launcher/receiver” as recited in paragraph [0044]) “for use with a water supply system having a plurality of sections including water mains, pipes, hydrants and valves” (quoted phrase is merely functional; the Poe et al. pig launch and recovery apparatus 10 is capable of being used with a water supply system having a plurality of sections including water mains, pipes, hydrants and valves; in any case, see Fig. 1 showing pig launch and recovery apparatus 10 being used with a water supply system having a plurality of sections including water mains, pipes and valves), the pig launch and recovery apparatus 10 comprising: a main line bypass (header) 13 defining a flow tube having a first flow end (near sensor 19), a second flow end  (at the opposite end connected to barrel 11), and a main flow valve 21 located between the first flow end and the second flow end, wherein the first flow end is “configured to be fluidly connected with a recirculating unit including a pump” (quoted phrase is merely functional), wherein the second flow end is “configured to be fluidly connected with a first point in the water supply system” (quoted phrase is merely functional); and a barrel 11 defining a launch and recovery tube having a first launch end (near closure door 22) and a second launch end (between valve 29 and sensor 33), wherein the first launch end is fluidly connected to the flow tube between the first flow end and the main flow valve (Fig. 1), and wherein the second launch end is fluidly connected to the flow tube between the main flow valve and the second flow end.
	As for claim 2, wherein the launch and recovery tube includes a first valve 25, a second valve 29, and a tube access apparatus defined by launch pin 18 as the pin 18 is inserted and thus accesses the “tube” 11, wherein the tube access apparatus is located between the first valve 25 and the second valve 29 (Fig. 1).
	As for claim 3, wherein the flow tube 13 includes a longitudinal axis (at least partially, the horizontal or vertical portions of the flow tube; Fig. 1), and wherein the second launch end is coupled to the flow tube 13 at an angle (about 90 degrees) relative to the longitudinal axis of the flow tube 13.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Poe et al. 
	As for claim 4 reciting wherein the angle is about 45 degrees, such angled arrangement is deemed well within the capabilities on one skilled in the art for optimum flow efficiency and/or design considerations or restrictions. 

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poe et al. in view of U.S. Patent Application Publication US 2011/0100479 (hereinafter Devine).
	Poe et al. discloses all of the recited subject matter as previously recited above with the exception of the launch and recovery tube further including a bleed valve located between the first valve and the second valve. Devine teaches in Fig. 2, for example, launch and recovery (apparatus) tube including a bleed valve 38 located between a first valve 28 and a second valve 16, for example (paragraphs [0001] and [0018]-[0020]). It would have been obvious to one of ordinary skill in the art to have provided Poe et al. with a bleed valve located between the first valve and the second valve as suggested by Devine to relieve pressure from the apparatus or system when necessary.

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Poe et al. in view of 
KR 10-2017-0112470 (hereinafter Kim).
	As for claim 21 reciting wherein the first point in the water supply system is a hydrant, such recitation when read in conjunction with the language recited in claim 1, lines 7-8 (“wherein the second flow end is configured to be fluidly connected with a first point in the water supply system”) is merely functional and of no patentable significance. As stated above for claim 1, the Poe et al. pig launch and recovery apparatus 10 is capable of being used with a water supply system having a plurality of sections including water mains, pipes, hydrants and valves. Even assuming arguendo that the first point being a hydrant was being positively recited, Kim teaches in Figs. 1-3 a method for cleaning and flushing a section of a water supply system having a plurality of sections including water mains (a conventional water supply network has water mains), pipes (a conventional water supply network has pipes), hydrants (paragraphs [0018], [0026], [0050 and [0067]) and valves 210, 220. Further, Kim teaches connecting a first pig launch and recovery apparatus comprising a washing water injection unit 180 capable of inserting a pig to a hydrant (washing water injection unit 180 may be connected to an existing fire hydrant; paragraph [0067]; Fig. 3). It would have been obvious to one of ordinary skill in the art to have modified Poe et al. such that the first point in the water supply system is a hydrant as suggested by Kim for ease of launching and/or recovering a pig for efficient cleaning of conduits/mains/pipes by using an existing hydrant in a conventional water supply network or system.

10. 	Claims 7-14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Poe et al.
As for claim 7, Kim teaches in Figs. 1-3 a method for cleaning and flushing a section of a water supply system having a plurality of sections including water mains (a conventional water supply network has water mains), pipes (a conventional water supply network has pipes), hydrants (paragraphs [0018], [0026], [0050 and [0067]) and valves 210, 220. Further, Kim teaches connecting a first pig launch and recovery apparatus comprising a washing water injection unit 180 capable of inserting a pig to a hydrant (washing water injection unit 180 may be connected to an existing fire hydrant; paragraph [0067]; Fig. 3), connecting a second pig launch and recovery apparatus comprising a washing water discharge unit 190 through which the pig is recovered  to a second point included in the water supply system (paragraph [0068]; Fig. 3), connecting a recirculating unit (vehicle and pressurized pump 110, paragraphs {0042], [0045], [0056] and [0059]; Figs. 1-3) to the first and second pig launch and recovery apparatuses (connected to units 180 and 190; Fig. 3) to connect to the section (recirculating unit is connected to conduit 230, Fig. 3) of the water supply system between a first point and a second point (at respective units 180 and 190; Fig. 3), wherein an isolated section (conduit 230; Fig. 3) of the water supply system is defined between the first point in the water supply system and the second point in the water supply system, and wherein the recirculating unit, the first pig launch and recovery apparatus, the second pig launch and recovery apparatus, and the isolated section form a closed recirculating fluid circuit (Fig. 3). Kim discloses all of the recited subject matter as previously recited above with the exception of a pig launch and recovery apparatus comprising a flow tube having a first flow end, a second flow end, and a main flow valve positioned between the first flow end and the second flow end, wherein the first flow end is fluidly connected to the recirculating unit, and wherein the second flow end is fluidly each being connected to a first point in the water supply system and to a first point in the water supply system. Poe et al. teaches a pig launch and recovery apparatus 10 comprising: a main line bypass (header) 13 defining a flow tube having a first flow end (near sensor 19), a second flow end  (at the opposite end connected to barrel 11), and a main flow valve 21 located between the first flow end and the second flow end, wherein the first flow end is “configured to be fluidly connected with a recirculating unit including a pump” (quoted phrase is merely functional), wherein the second flow end is “configured to be fluidly connected with a first point in the water supply system” (quoted phrase is merely functional); and a barrel 11 defining a launch and recovery tube having a first launch end (near closure door 22) and a second launch end (between valve 29 and sensor 33), wherein the first launch end is fluidly connected to the flow tube between the first flow end and the main flow valve (Fig. 1), and wherein the second launch end is fluidly connected to the flow tube between the main flow valve and the second flow end. It would have been obvious to one of ordinary skill in the art to have modified Kim by substituting the pig launch and recovery apparatus of Poe et al. for Kim’s units (injecting) 180 and (discharging) 190 as both serve, respectively, as openings through which a pig can enter/injected or be launched and exits/discharged or be recovered.
	As for claim 8, Kim teaches further comprising a pig configured to be loaded into the launch and recovery tube of the first pig launch and recovery apparatus, travel through the isolated section of the water supply system, and be retrieved at the launch and recovery tube of the second pig launch and recovery apparatus (paragraphs [0062], [0067] and [0068].
	As for claim 9 reciting wherein the pig includes one or more of a camera, a global positioning sensor, a scrubber, a battery and a light, Poe et al. already teaches a pig or diagnostic tool P (paragraph [0044]; Fig. 1) and it is well known and obvious to provide Kim’s pig with a tool such as a camera, a global positioning sensor, a scrubber, a battery or a light for more efficient navigation and cleaning of mains and pipes in the system.
	As for claim 10, wherein the recirculating unit is mounted on a vehicle (pressurized pump 110, discharge hose 150 and washing water purifying device 160 mounted on a vehicle; Kim Fig. 3).
	To avoid a redundant rejection, method claims 11 and 12 are rejected similarly as claim 7 above.
	As for claim 13 reciting wherein the pig includes one or more of a camera, a global positioning sensor, a scrubber, a battery and a light, Poe et al. already teaches a pig or diagnostic tool P (paragraph [0044]; Fig. 1) and it is well known and obvious to provide Kim’s pig with a tool such as a camera, a global positioning sensor, a scrubber, a battery or a light for more efficient navigation and cleaning of mains and pipes in the system.
	As for claim 14, wherein the recirculating unit is mounted on a vehicle (pressurized pump 110, discharge hose 150 and washing water purifying device 160 mounted on a vehicle; Kim Fig. 3).
As for claim 22, Kim teaches in Figs. 1-3 a method for cleaning and flushing a section of a water supply system having a plurality of sections including water mains (a conventional water supply network has water mains), pipes (a conventional water supply network has pipes), hydrants (paragraphs [0018], [0026], [0050 and [0067]) and valves 210, 220. Further, Kim teaches connecting a first pig launch and recovery apparatus comprising a washing water injection unit 180 capable of inserting a pig to a hydrant (washing water injection unit 180 may be connected to an existing fire hydrant; paragraph [0067]; Fig. 3). 
Although Kim does not explicitly teach the second point being a hydrant, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to also connect the second pig launch and recovery apparatus to a hydrant at the second point since the first pig launch and recovery apparatus (unit 180) and the second pig launch and recovery apparatus (unit 190) are similar and analogous structures as both are openings through which the pig passes through and since Kim already teaches connecting a pig launch and recovery apparatus to a hydrant (at water injection unit 180; paragraph [0067]; Fig. 3).
As for claim 23, Kim teaches in Figs. 1-3 a method for cleaning and flushing a section of a water supply system having a plurality of sections including water mains (a conventional water supply network has water mains), pipes (a conventional water supply network has pipes), hydrants (paragraphs [0018], [0026], [0050 and [0067]) and valves 210, 220. Further, Kim teaches connecting a first pig launch and recovery apparatus comprising a washing water injection unit 180 capable of inserting a pig to a hydrant (washing water injection unit 180 may be connected to an existing fire hydrant; paragraph [0067]; Fig. 3). Although Kim does not explicitly teach the second point being a hydrant, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to also connect the second pig launch and recovery apparatus to a hydrant at the second point since the first pig launch and recovery apparatus (unit 180) and the second pig launch and recovery apparatus (unit 190) are similar and analogous structures as both are openings through which the pig passes through and since Kim already teaches connecting a pig launch and recovery apparatus to a hydrant (at water injection unit 180; paragraph [0067]; Fig. 3).

Allowable Subject Matter
11.	Claims 19-20 are allowed.
	Claim 19 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 19, in particular, a pig apparatus comprising: a pig load coupled to the second end of the riser, wherein the pig load includes a scrubber, wherein the scrubber includes a scrubber body having an outer surface, and wherein a plurality of spring wire brushes extend radially outwardly from the outer surface of the scrubber body.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 5, in particular, wherein the flow tube includes an angled screen mounted within the flow tube, wherein the angled screen is configured to form a secondary fluid pathway with the second launch end of the launch and recovery tube.

Conclusion
12.	Applicant’s arguments with respect to claims 1-14 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723